United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, LAKE HIAWATHA
MAIN POST OFFICE, Lake Hiawatha, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0233
Issued: July 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 12, 2018 appellant, through counsel, filed a timely appeal from a
September 17, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the September 17, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant met his burden of proof to establish back and hand
conditions causally related to factors of his federal employment.
FACTUAL HISTORY
On December 18, 2017 appellant, then a 58-year-old temporary sales and services clerk,
filed an occupational disease claim (Form CA-2), alleging that he developed sciatica and carpal
tunnel syndrome due to factors of his federal employment, including “continuous hours of
unloading trucks, moving, scanning, and tossing heavy boxes and banded bundles.” He indicated
that he first became aware of his conditions and first realized that they were caused or aggravated
by his federal employment on December 7, 2017. Appellant stopped work on December 12, 2017.
In an undated narrative statement, appellant indicated that he had reported for full-time
eight-hour work on December 6, 2017 and upon arrival he was told that the majority of his work
would be unloading trucks, breaking down and unloading packages from carts and bins, scanning
all packages and tossing/walking them to the assigned route bin, unloading pallets of banded
magazines, and distributing the banded packets to each route station. He stated that, for virtually
all but 45 minutes of his work shift, the above was his routine for the day. Appellant completed
the eight-hour work shift. He indicated that he was totally unaware that his new position consisted
of substantial dock and warehouse work. Appellant returned to work on December 7, 2017 and
was given the same routine, excluding the magazines. He was told that during Christmas the
volume of inbound was the highest of the year and that his job would pretty much be the above
and after the Christmas rush he would be able to spend more time on window duties, and other
peripheral duties and training at the facility. On December 7, 2017 appellant reported that he was
in a lot of back and hand pain and that his fingers and hands were cramping so badly that he could
hardly use the scanner. He was told that after a few week he would acclimate. Appellant asked if
he could work a reduced shift for the first 10 days or so, but he was told that it was the busiest time
and that they needed him there. He mentioned that coming from 19 years of office management
and being immediately placed into dock/warehouseman work did not allow the time for any
physical acclimation. Appellant returned to work on December 8, 2017 and was in worse pain,
with swollen hands and limping due to a strained back. With the concern of not wanting to lose
his job, he continued to work, but finally reported that he needed to cut his shift short due to his
pain. Appellant was allowed to leave after a six-hour shift with the hope that two days off that
weekend would help rejuvenate his body. When he returned to work on Monday, December 11,
2017, he worked an eight-hour shift. During that shift, appellant asked that some envelopes be
picked up for him because the pain was severe and he could not bend to the ground. That night he
experienced back spasms and was unable to sleep. Appellant’s hands were both swollen, with
cramping fingers, and painful hands going through his wrists. He reportedly called into the office
on December 9, 2017 and advised that he was going to the physician due to his back and hand
injuries that he had sustained at work. Appellant noted that he had never experienced or suffered
these types of injuries in his life.
In a December 13, 2017 report, Dr. Andrew Gilmartin, a Board-certified internist,
diagnosed carpal tunnel syndrome and sciatica and he opined that these conditions were directly
related to the recent work appellant had been doing. He provided work restrictions of no bending,
no repetitive activities, and no lifting of any kind for approximately two weeks, or until further
evaluation.
2

In an undated statement, the employing establishment controverted appellant’s claim. It
indicated that he had attended new employee training from November 27 to 28, 2017, sedentary
classroom clerk training from November 29 to December 5, 2017, and then reported to his duty
station of Lake Hiawatha on December 6, 2017. The employing establishment asserted that
appellant’s federal duties included sorting small parcels, performing window duties which
included serving customers by selling stamps, and at the end of the night, he helped prepare mail
for dispatch. It stated that at no time did he ever unload or load trucks with mail including parcels.
The employing establishment argued that appellant’s carpal tunnel and sciatica conditions could
not have been caused by factors of his federal employment because he only worked for three days.
It strongly believed that his diagnosed conditions existed prior to his federal employment.
By development letter dated January 12, 2018, OWCP advised appellant of the deficiencies
of his claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a February 8, 2018 narrative statement indicating that he
utilized his thumb, index finger, and wrist thousands of times through the day while scanning items
at work.
In reports dated December 13 and 27, 2017, and January 5, 2018, Dr. Gilmartin noted that
appellant presented with hand pain localized to the left hand and right hand with some radiation to
the wrists. He stated that the pain began six days prior and the onset of pain was work related.
Dr. Gilmartin diagnosed carpal tunnel syndrome and sciatica and indicated that appellant’s work
required significant lifting, bending, and twisting in a repetitive manner for eight hours per day.
He noted that appellant had been in a “very deconditioned state” prior to starting work
approximately one week before.
On February 5, 2018 Dr. Gilmartin indicated that appellant’s symptoms of hand pain with
swelling had worsened since his last visit. He related that appellant’s federal duties included
significant activity with bending and twisting of the right wrist and hand while scanning and
sorting packages and opined that appellant’s conditions began while working over the holidays.
Dr. Gilmartin noted that appellant had no prior history of osteoporosis or carpal tunnel syndrome.
In reports dated December 27, 2017 and January 11, 2018, Dr. Gilmartin continued to
diagnose carpal tunnel syndrome and sciatica and opine that these conditions were directly related
to the recent work appellant had been doing.
By decision dated March 19, 2018, OWCP denied appellant’s claim because the medical
evidence of record failed to establish causal relationship between his diagnosed conditions and
factors of his federal employment.
On March 27, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted an April 19, 2018 report from Dr. Gilmartin, who advised that
appellant had been his patient for several years, most recently in December 2017, after he was
evaluated for a work-related injury to his right hand. He opined that the injury seemed to be related
to appellant’s carpal tunnel syndrome, which was exasperated by the use of a scanning device
associated with packing, tracking, handling, and distribution, and was utilized throughout the
workday and required the constant repetitive movements of the thumb, index finger, and wrist.
3

Dr. Gilmartin further indicated that appellant was also suffering from gouty arthritis of the hands,
for which he had referred him to a rheumatologist.
A telephonic hearing was held before an OWCP hearing representative on July 23, 2018.
Appellant provided testimony and the hearing representative held the case record open for 30 days
for the submission of additional evidence.
In response, appellant submitted an August 3, 2018 report from Dr. Gilmartin who
specified that appellant had been his patient for over six years and asserted that appellant had no
medical history of having inflammation or gout of either hand prior to his work-related injury. He
related that on December 13, 2017 appellant was evaluated for a work-related injury to his right
hand and was diagnosed with carpal tunnel syndrome, inflammation of the left hand, and sciatica.
Dr. Gilmartin reiterated his opinion that appellant’s federal duties from December 6 to 11, 2017
were a direct cause of his injury, which was caused by repetitive micro traumas and exacerbated
by the repetitive motions of the strap-on scanner he was required to use at work. He reported that
his initial evaluation showed that both hands were swollen, right more inflamed than left, obvious
discoloration on both hands, with protruding veins through the wrists and lower arms, resulting in
about 10 percent mobility of the right hand. Dr. Gilmartin explained that after a full evaluation he
had determined that appellant had a carpal tunnel syndrome type of injury caused by repetitive
micro traumas. Appellant’s left hand was also swollen, but to a much lesser degree than the right,
displaying only slight vein inflammation with approximately 60 percent mobility of his fingers.
Dr. Gilmartin also examined appellant’s back and performed a variety of physical tests and
determined that he was also suffering from sciatica. He mentioned to appellant that having him
start a new job that involved the work type as described above would be the equivalent of him
participating in a marathon without any training or preparation, without any chance of completing
the race.
By decision dated September 17, 2018, OWCP’s hearing representative affirmed the
March 19, 2018 decision. It determined that Dr. Gilmartin’s reports did not differentiate between
appellant’s preexisting conditions and any effects of work factors nor explain how appellant’s brief
period of work contributed to his diagnosed medical conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.5 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.6
4

Supra note 2.

5

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
6

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

4

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed back and hand conditions are causally related to the accepted factors of his federal
employment.
Dr. Gilmartin’s reports provided diagnoses and statements of reasonable medical certainty,
but failed to provide a detailed explanation on causal relationship. While he identified the specific
employment factors alleged by appellant, he did not provide a pathophysiological explanation as
to how those activities either caused or contributed to appellant’s diagnosed conditions.12
Additionally, in his April 19, 2018 report, Dr. Gilmartin noted that appellant’s work-related injury
seemed to be related to his carpal tunnel syndrome, and it was his opinion that appellant was
suffering from both carpal tunnel syndrome and gouty arthritis of the hands. He also described
appellant as having been in a deconditioned state prior to the work-related injury, but did not
provide any further explanation or details. The Board has consistently held that complete medical
rationalization is particularly necessary when there are preexisting conditions involving the same

7
D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
12

Id.

5

body part,13 and has required medical rationale differentiating between the effects of the workrelated injury and the preexisting condition in such cases.14 Thus, the Board finds that the reports
from Dr. Gilmartin are insufficient to meet appellant’s burden of proof, as they do not provide
adequate physiological explanation regarding the cause of appellant’s diagnosed conditions.
Moreover, while Dr. Gilmartin opined that appellant’s medical conditions were a direct
result of the factors of his federal employment, noting that he had no medical history of having
inflammation or gout of either hand prior to his work-related injury, the Board has held that neither
the mere fact that a disease or condition manifests itself during a period of employment nor the
belief that the disease or condition was caused or aggravated by employment factors or incidents
is sufficient to establish a causal relationship.15
As appellant has not submitted any rationalized medical evidence to support his claim that
he sustained back and hand conditions causally related to the accepted employment factors, he has
failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish back and hand
conditions causally related to the accepted factors of his federal employment.

13

E.g., K.R., Docket No. 18-1388 (issued January 9, 2019).

14

See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).
15

See J.L., Docket No. 18-1804 (issued April 12, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

